DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn, (US 9242118) in view of Nakamura et al., (US 2003/0216011; hereinafter Nakamura), Nishi (US 2012/0028475), and Okoniewski (US 2012/0128874).
Regarding claim 1, Brawn discloses a device comprising: a light therapy system with a substrate (support for light source) having a surface which is used for directly contacting biological cells or tissue, wherein the light source may comprise InGaN (Col. 49, lines 43-55; Col. 62, lines 35-47). Brawn fails to disclose that a first portion of the surface of the substrate comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999, wherein the first portion promotes cell adhesion to the substrate and directs cell growth thereon, and further defines a semiconducting component of the device. However, Nakamura teaches (Figure 1) a light device wherein a first portion, forming a semiconductor, of the surface of a substrate (101) comprises: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999 ([0039]-[0045]). It would have been obvious to one of 
Brown/Nakamura fail to teach that the surface further comprises a second portion which is distinct from said first portion, wherein said second portion inhibits cell-adhesion to the substrate, and wherein said second portion comprises Indium nitride, InN. However, Nishi teaches (Figure 1) a device forming a semiconductor wherein a second portion (11) which is distinct from a first portion (32) comprises Indium nitride, InN ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn in view of Nakamura to include a second portion of the surface which is distinct from said first portion, wherein said second portion inhibits cell-adhesion to the substrate, and wherein said second portion comprises Indium nitride, InN, as taught by Nishi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Brown/Nakamura/Nishi fail to teach that the first portion defines a pattern on the surface of the substrate, along which cell adhesion is enhanced, wherein said pattern comprises at least one line, further wherein said pattern is delimited by a series of pillars comprising InN, arranged 
Regarding claim 2, the device according to claim 1, wherein x is in the range from 0.01 to 0.88 (Nakamura, Figure 1, [0039]).
Regarding claim 3, the device according to claim 1, wherein the first surface portion integrally covers the surface of the substrate (Nakamura, Figure 1, [0038]-[0039]).
Regarding claim 5, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein said first and second portions integrally cover the surface of said substrate, since both first and second portions would be fully covering the surface of the substrate in the modified device.
Regarding claim 6, Brawn in view of Nakamura teaches the device according to claim 1, and that the substrate comprises Gallium nitride, GaN (Nakamura, Figure 1, [0038]-[0039]). The 
Regarding claim 7, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein the first and/or second portion is provided as a layer on said surface of the substrate (Nakamura, Figure 1, [0038]-[0039]), but fails to teach that the layer is a thin layer. However, it would have been an obvious matter of design choice to modify Brawn in view of Nakamura and Nishi to include the first and/or second portion as a thin layer since applicant has not disclosed that having a thin layer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of a thin layer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 8, Brawn in view of Nakamura and Nishi teaches the device according to claim 4, wherein the first and/or second portion is provided as a layer on said surface of the substrate (Nakamura, Figure 1, [0038]-[0039]), but fails to teach that the layer is a thick layer. However, it would have been an obvious matter of design choice to modify Brawn in view of Nakamura and Nishi include the first and/or second portion as a thick layer since applicant has not disclosed that having a thick layer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brawn in view of Nakamura as applied to claim 1 above, and further in view of Cowan et al., (US 20070293912). 
Regarding claim 12, Brawn in view of Nakamura teaches the device according to claim 1, but fails to teach at least one electrode which may be used for stimulating and/or monitoring contacted cells/tissues. However, Cowan teaches an implantable device including at least one electrode (22) which may be used for stimulating and/or monitoring contacted cells/tissues ([0016], ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brawn in view of Nakamura to include at least one electrode which may be used for stimulating and/or monitoring contacted cells/tissues, as taught by Cowan, because the modification would enhance surrounding cell growth (Cowan, [0016]). 
Response to Arguments
Applicant’s arguments filed 02/11/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Nakamura, which teaches a light device including a first portion of the surface of the substrate comprising: In(x)Ga(1-x)N, where x is in the range from 0.001 to 0.999. In combination with Brown, Nishi, and Okoniewski, the modified device teaches at least the newly amended claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794